DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-18 is the inclusion of the limitation of a hydrophilic coating material that includes a resin, wherein the resin is such that a cured product of the resin alone has a water contact angle that is 40◦ or more.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 19 is the inclusion of the method of producing a hydrophilic coating film that includes the method step of wherein a hydrophilic coating material including a resin, wherein the resin is such that a cured product of the resin alone has a water contact angle that is 40◦ or more.  It is this step found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 20 is the inclusion of the limitation of an inkjet recording head comprising a cured film of a hydrophilic coating material that includes a resin, wherein that resin is such that a cured product of the resin alone has a water contact angle that is 40◦ or more .  It is this limitation found in the claims, as it is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. (2009/0069506) to Shimada et al. (hereinafter Shimada et al.).
Regarding Claim 1, Shimada et al. teaches a hydrophilic coating material comprising an alginic acid compound [Paragraphs 0042, 0309, see Table 16].
Shimada et al. fails to teach a hydrophilic coating material comprising an alginic acid compound and a resin, wherein the resin is selected such that a cured product of the resin alone has a water contact angle of 40◦ or more.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/            Primary Examiner, Art Unit 2853